DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive body” from Claims 5 and 8-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: 
Due to the preliminary amendment to the claims filed on 08/26/2019, the amendments to Claims 1, 2, and 5 have included elements that are now inconsistent with the specification. The following elements should be amended in the specification: 
“moving means” ⤍ “movingunit”
“guide means” ⤍ “guide unit”
“driving means” ⤍ “driving  unit”

Appropriate correction is required.

Claim Objections
	Claims 1, 3-4, and 6-7 are objected to because of antecedent basis informalities: 
Claim 1 is objected to for lacking proper primary antecedent basis to the following element: “Medical device”. The claim is suggested to be amended to: “A medical device”.
Claims 3-4 and 6-7 are objected to for lacking proper primary antecedent basis to the following element: “the plurality of gears”. The claims are suggested to be correlated back to the initial claimed element of “a plurality of rotating bodies” OR the claims should have proper primary antecedent basis when they are stated “a plurality of gears”.

Claims 1 and 5, 8-12 are objected to because of the following informalities: 
Claims 1, 5 and 8-12 state different “driving force(s)” which are suggested to be amended to provide overall clarity to which ‘driving force’ is being provided to each element (i.e. rotating bodies in Claim 1, the gears in Claims 5/8-12, the shaft in Claims 5/8-12)
Option #1: is to amend Claim 5 and 8-12 to further state that the ‘rotational force’ is the same force being used in claim 1. As such the following is suggested:
Claims 5, 8-12:
“a driving force to all the gears” ⤍ “the rotational driving force to all the gears”
Option #2: is to amend each Claim 1, 5, and 8-12 to state ‘a first driving force’ and ‘a second driving force’. As such, the following is suggested:
Claim 1:
“a rotational driving force” ⤍ “a first driving force”

Claims 5 and 8-12: 
“a driving force to all the gears” ⤍ “the first driving force to all the gears”
“a driving force to the shaft” ⤍ “a second driving force to the shaft”

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinke (WO 0108621).
In regards to Claim 1, Reinke teaches: Medical device (Fig. 1) including a table (10 – Fig. 1) movable in a horizontal direction to a base (Page 9 Lines 25-28), comprising: a moving unit (16 – Fig. 3) unit (16) unit (136 – Fig. 2) see annotated Fig. 2.1) of the table, and defines a moving direction of the table (see annotated Fig. 2.1), a plurality of rotating bodies (96 – Fig. 2 and Fig. 3) that contact the guide unitsee annotated Fig. 3.1), and rotate integrally (Page 8 Lines 18-20), and a driving unit (52 – Fig. 3) 

    PNG
    media_image1.png
    293
    507
    media_image1.png
    Greyscale

Annotated Fig. 2.1 from Reinke

    PNG
    media_image2.png
    452
    364
    media_image2.png
    Greyscale

Annotated Fig. 3.1 from Reinke

In regards to Claim 2, Reinke teaches: The medical device according to claim 1, wherein the moving unit (16 – Fig. 3) 
In regards to Claim 5, Reinke teaches: The medical device according to claim 1unit (52 – Fig. 3) linear motion’ - Page 8 Lines 18-20) to all the gears (96), and a drive body (76 – Fig. 5) that supplies a driving force (76 – Fig. 5) to the shaft (80 - Page 10 Lines 1-13).  
In regards to Claim 8, Reinke teaches: The medical device according to claim 2, wherein the driving unit (52 – Fig. 3) includes a shaft (80) including a driving force transmission mechanism (97 – Fig. 3) that transmits a driving force (‘linear motion’ - Page 8 Lines 18-20) to all the gears ) to the shaft (80 - Page 10 Lines 1-13).  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-4, 6-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (WO 0108621) in view of Yoshimura (JP 10279045).
In regards to Claim 3, Reinke teaches: The medical device according to claim 1but does not teach, wherein the plurality of gears are set to satisfy a restraint meshing condition. Yoshimura teaches: wherein the plurality of gears are set to satisfy a restraint meshing condition (20 – Fig. 7).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the second moving body on the top portion of the pinions from Yoshimura as the prior art of Reinke discloses a first moving body with similar function. The addition of a secondary moving body and an additional gear would allow for the same motion to be created within the pinion and would not enhance the instant invention with this modification. As such, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Please note: The Examiner is considering Yoshimura reasonably pertinent to the problem faced by the inventor as the instant invention discloses a longitudinal or horizontal direction movement on the table through the use of mechanical components such as drives, gears, shafts, chains, and other varied mechanisms. With this movement in mind, the prior art of Yoshimura discloses the same movement with the same structure of elements, as such the intended use is similar between both as the end goal in both is to move an object (user or object) from one position to another. Per MPEP 2141.01a.

In regards to Claim 4, Reinke teaches The medical device according to claim 1but does not teach, wherein the plurality of gears are connected by a chain. Yoshimura teaches: wherein the plurality of gears are connected by a chain (98 – Fig. 6).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a chain or belt and an additional gear from Yoshimura to the pinions of Reinke. A belt or chain with additional gears would only provide better synchronization of movement and would not enhance the speed or overall functionality of the device. The addition of a belt/chain along with additional gears is considered to be a common device modification in the art of mechanical components providing movement.
In regards to Claim 6, Reinke teaches: The medical device according to claim 2, but does not teach, wherein the plurality of gears are set to satisfy a restraint meshing condition.  Yoshimura teaches:
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the second moving body on the top portion of the pinions from Yoshimura as the prior art of Reinke discloses a first moving body with similar function. The addition of a secondary moving body and an additional gear would allow for the same motion to be created within the pinion and would not enhance the instant invention with this modification. As such, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regards to Claim 7, Reinke teaches: The medical device according to claim 2, but does not teach, wherein the plurality of gears are connected by a chain. Yoshimura teaches: wherein the plurality of gears are connected by a chain (98 – Fig. 6).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a chain or belt and an additional gear from Yoshimura to the pinions of Reinke. A belt or chain with additional gears would only provide better synchronization of movement and would not enhance the speed or overall functionality of the device. The addition of a belt/chain along with additional gears is considered to be a common device modification in the art of mechanical components providing movement.
In regards to Claim 9, Reinke teaches: The medical device according to claim 3, wherein the driving unit (52 – Fig. 3) includes a shaft (80 – Fig. 3) including a driving force transmission mechanism (97 – Fig. 3) that transmits a driving force (‘linear motion’ - Page 8 Lines 18-20) to all the gears (96), and a drive body (76 – Fig. 5) that supplies a driving force (76 – Fig. 5)  to the shaft (80 - Page 10 Lines 1-13).  
In regards to Claim 10, Reinke teaches: The medical device according to claim 6, wherein the driving unit (52 – Fig. 3) includes a shaft (80 – Fig. 3) including a driving force transmission mechanism (97 – Fig. 3) that transmits a driving force (‘linear motion’ - Page 8 Lines 18-20) to all the gears (96), and a drive body (76 – Fig. 5) that supplies a driving force (76 – Fig. 5)  to the shaft (80 - Page 10 Lines 1-13).  
In regards to Claim 11, Reinke teaches: The medical device according to claim 4, wherein the driving unit (52 – Fig. 3) includes a shaft (80 – Fig. 3) including a driving force transmission mechanism (97 – Fig. 3) that transmits a driving force (‘linear motion’ - Page 8 Lines 18-20) to all the gears (96), and a drive body (76 – Fig. 5) that supplies a driving force (76 – Fig. 5)  to the shaft (80 - Page 10 Lines 1-13).  
In regards to Claim 12, Reinke teaches: The medical device according to claim 7, wherein the driving unit (52 – Fig. 3) includes a shaft (80 – Fig. 3) including a driving force transmission mechanism (97 – Fig. 3) that transmits a driving force (‘linear motion’ - Page 8 Lines 18-20) to all the gears (96), and a drive body (76 – Fig. 5) that supplies a driving force (76 – Fig. 5)  to the shaft (80 - Page 10 Lines 1-13).  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2022